Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 1 of 12 PageID #: 1




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     --------------------------------------------------------------X
                                                                       Docket No:
     PERSHA J. LETTMAN
                                                                       COMPLAINT
                               Plaintiff(s),
         -against -
                                                                       JURY TRIAL DEMANDED

     ROBERTSON, ANSCHUTZ, SCHNEID,
     CRANE & PARTNERS PLLC, NATIONSTAR
     MORTGAGE LLC d/b/a MR. COOPER

                                Defendant(s).
     --------------------------------------------------------------X
              Plaintiff, PERSHA J. LETTMAN (hereinafter collectively referred to as “Plaintiff”), by

     way of their complaint allege the following:

                                                  INTRODUCTION

         1. Plaintiff, through her undersigned counsel brings this class action for damages brought

             by an individual consumer for Defendant’s violations of the Fair Debt Collection

             Practices Act, 15 U.S.C. § 1962 (“FDCPA”), and the New York Deceptive Acts and

             Practices law, General Business Law § 349. These laws prohibit debt collectors from

             engaging in abusive, deceptive, and unfair collection practices.

                                            JURISDICTION AND VENUE

         2. Jurisdiction is premised on 28 U.S.C. § 1337, and supplemental jurisdiction exists for the

             state law claims pursuant to 28 U.S.C. § 1367. Declaratory relief is available pursuant to

             28 U.S.C. §§ 2201 and 2202. Venue is premised on 28 U.S.C. § 1391 in that the conduct

             complained of occurred within the territorial jurisdiction of this Court.

                                                          PARTIES

         3. Plaintiff PERSHA J. LETTMAN is a natural person who resides in Queens County, State

             of New York.




                                                           -1-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 2 of 12 PageID #: 2




        4. Plaintiff is a consumer as defined by 15 U.S.C. § 1692(a)(3) of the FDCPA.

        5. Upon information and belief, Robertson, Anschutz, Schneid,Crane & Partners PLLC

           (hereinafter “RASCP”), is a law firm with its primary place of business located at 900

           Merchants Concourse, Suite 310, Westbury, New York 11590 145 Huguenot Street, Suite

           210, New Rochelle, NY 10801.

        6. Upon information and belief, NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER

           (hereinafter “Nationstar”) is a foreign business corporation, with its registered agent at

           Corporation Service Company, 80 State Street. Albany, New York, 12207-2543.

        7. Plaintiff alleges, upon information and belief, that Defendants regularly collect or attempt

           to collect consumer debts owed or due or asserted to be owed or due another, and that the

           principal purpose of each Defendant’s business is debt collection, i.e. that more than half

           of Defendants’ respective revenues derive from debt collection.

        8. Upon information and belief, each Defendant is a “debt collector” under 15 U.S.C.

           1692(a) because Defendants’ regularly use the mail, telephone, and /or other

           instrumentality or interstate commerce to attempt to collect, directly or indirectly,

           defaulted consume debt that it did not originate.

        9. Defendant RASCP is a “debt collector” under 15 U.S.C. 1692. Defendant’s primary

           business is the prosecution of foreclosure actions, specifically in New York. Upon calling

           Defendant’s Westbury office by phone, one will hear the disclaimer: “Please be advised

           that this firm is attempting to collect a debt and any information obtained will be used for

           that purpose.”




                                                   -2-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 3 of 12 PageID #: 3




        10. Upon information and belief, Defendant Nationstar is a “debt collectors” under 15 U.S.C.

           1692 because on information and belief they acquired Plaintiff’s debt after it allegedly

           went into default.

        11. Defendant Nationstar is admittedly a “debt collector” under 15 U.S.C. 1692. For

           example, when calling Nationstar’s customer service line, callers will hear the following

           message “We are a debt collector. This is an attempt to collect a debt and any information

           obtained will be used for that purpose.”

        12. Upon information and belief, Defendant Nationstar controls RASCP’s collection

           activities, such that there exists principal-agent relationship between Nationstar and

           RASCP.



                                          STATEMENT OF FACTS

        13. On or about April 23, 2008, Defendant Lettman purchased the property located at 41

           Fourth Street, Valley Stream, NY 11581, (“Subject Property”).

        14. On or about April 23, 2008, presumably to finance the purchase of the Subject Property,

           Defendant allegedly took out a mortgage in the principal amount of $649,803.00 from

           Mortgage Electronic Registration Systems, Inc. (hereinafter “Mortgage”).

        15. On or about July 6, 2009, Mortgage Electronic Registration Systems, Inc. assigned said

           mortgage to Federal National Mortgage Association (“FNMA”).

        16. On or about May 23, 2013, FNMA assigned said mortgage to Defendant Nationstar.

        17. On or about December 2, 2013, Nationstar commenced a foreclosure action (“2013

           Foreclosure”) in Nassau County Supreme Court under index no: 11415/2013 with the

           filing of a summons and complaint.




                                                   -3-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 4 of 12 PageID #: 4




        18. Of note, with the filing of the summons and complaint, Nationstar declared a default as

           against the mortgagor, the Plaintiff, and accelerated the mortgage payments to make all

           amounts due. On information and belief Nationstar obtained the note of the Subject

           Premises after the debt has already been defaulted on.

        19. On or about May 18, 2016 a judgment of foreclosure and sale was entered.

        20. On or about December 5, 2019, after a traverse hearing, the 2013 Foreclosure was

           dismissed.

        21. The 2013 Foreclosure was dismissed for Plaintiff’s failure to obtain personal jurisdiction

           over Defendant Lettman.

        22. There was no affirmative act on the part of any of the Defendants to revoke its election to

           accelerate, as required by controlling New York law.

        23. On or about March 3, 2020, after the expiration of the statute of limitations, Defendant

           RASCP filed a foreclosure action (hereinafter “2020 Foreclosure Action”) in Nassau

           County Supreme Court, under index number 603298/2020, on behalf of Defendant

           Nationstar against Plaintiff.

        24. Upon information and belief, Defendant RAS commenced the 2020 Foreclosure Action at

           the behest of and under the direction of Defendant Nationstar.

        25. Upon information and belief, sometime between December 2019 and March 2020, while

           having full and complete knowledge that any mortgage on the Subject Premises is

           uncollectible due to the statute of limitations having expired, Nationstar directed their

           agent RASCP to commence the 2020 Foreclosure Action.




                                                   -4-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 5 of 12 PageID #: 5




        26. Upon information and belief, a successful outcome in the 2020 Foreclosure Action would

           benefit Nationstar directly, because Nationstar would be entitled to some or the entirety

           of the proceeds from any foreclosure auction.

        27. Upon information and belief, a successful outcome in 2020 Foreclosure Action would

           benefit RASCP directly, as RASCP would earn a significant amount of legal fees for

           legal work rendered in conjunction with a time-barred foreclosure action.

        28. Defendants RASCP and Nationstar, in their 2020 Foreclosure Action complaint, failed to

           notify the Plaintiff that the debt it was seeking to collect was time-barred.

        29. On or about March 16, 2020, Plaintiff timely filed an answer with counterclaims seeking,

           among other reliefs, an order cancelling and discharging the mortgage as time-barred.

        30. Despite the Plaintiff’s answer in the foreclosure action, the Defendants have continued

           their litigation of the 2020 Foreclosure Action.

                                               a. FDCPA Violation

        31. Upon information and belief, after the expiration of the statute of limitations and before

           the commencement of the 2020 Foreclosure Action, Defendants Nationstar and/or

           RASCP Shellpoint sent a notice to Plaintiff falsely stating in big block letters “NOTICE

           OF DEFAULT AND INTENT TO ACCLERATE”. This is classified as an “initial

           communication” under 15 USC 1692 which were received by mail by the Plaintiffs

           shortly after the date indicated on the notice.

        32. Upon information and belief, the letter indicated that: 1) there was a default; 2) amounts

           were owed; 3) If payment was not made, Nationstar intended to accelerate the sums

           evidenced in the Note and declare all amounts due; and 4) that the Plaintiff was at risk of

           foreclosure.




                                                    -5-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 6 of 12 PageID #: 6




        33. On or about March 3, 2020, after the expiration of the statute of limitations, Defendant

           RASCP filed the 2020 Foreclosure Action in Nassau County Supreme Court and

           thereafter sent the Plaintiff the complaint instituting a new foreclosure action.

        34. Attached to the summons and complaint, was a notice, signed by a RASCP attorney,

           which falsely stated in big block letters: “NOTICE: YOU ARE IN DANGER OF

           LOSING YOUR HOME”.

        35. This notice, signed by a RASCP attorney, attached to the summons and complaint further

           falsely stated: “if you do not respond to this summons and complaint by serving a copy of

           the answer on the attorney for the mortgage company who filed this foreclosure

           proceeding against you and filing the answer with the court, a default judgement may be

           entered against you and you can lose your home.”



                                          FIRST CAUSE OF ACTION

                                 (Violation of Fair Debt Collection Practices Act)

        36. Plaintiff repeats and realleges and incorporates all the allegations made in paragraphs 1

           through 35 as if fully set forth herein.

        37. Notices akin to those sent by Defendants are to be evaluated under the “unsophisticated

           consumer” standard.

        38. Defendants RASCP and Nationstar violated the following provisions of the FDCPA:

               a. 15 U.S.C. § 1692(e) by using false and deceptive representations in connection

                   with the collection of the debt claimed to be owed by Plaintiff.

               b. 15 U.S.C. § 1692(e), by misrepresenting the character, amount, or legal status of

                   the asserted debt.




                                                      -6-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 7 of 12 PageID #: 7




        39. As a result of Defendants RASCP and Nationstar false and misleading statements

           wrongfully claiming that the Plaintiff was in danger of losing their home, even after the

           2013 Foreclosure Action was dismissed, Plaintiff has suffered and continues to suffer

           severe emotional distress and anxiety.

        40. As a result of Defendant Nationstar and/or RASCP’s notices, which were barred by the

           statute of limitations, Plaintiff has suffered and continues to suffer severe emotional

           distress and anxiety.

        41. As a result of the commencement of the 2020 Foreclosure Action by Defendant RASCP

           on behalf of Defendant Nationstar, which was barred by the statute of limitations,

           Plaintiff has suffered and continues to suffer severe emotional distress and anxiety

        42. Upon information and belief, Defendants RASCP and Nationstar were aware of the fact

           that the 2020 Foreclosure Action was barred by New York’s six year statute of

           limitations. “A lender may revoke its election to accelerate the mortgage, but it must do

           so by an affirmative act of revocation occurring during the six-year statute of limitations

           period subsequent to the initiation of the prior foreclosure action” U.S. Bank Tr., N.A. v.

           Aorta, 167 A.D.3d 807, 808, 89 N.Y.S.3d 717, 719 (2d Dep’t 2018);

        43. Execution of a “stipulation of discontinuance [does] not, by itself, constitute an

           affirmative act to revoke its election to accelerate” if the stipulation is silent on the issue

           of the election to accelerate. Bank of New York Mellon v. Craig, 169 A.D.3d 627, 93

           N.Y.S.3d 425, 427–28 (2d Dep’t Feb. 6, 2019). Furthermore, an order of discontinuance,

           in itself, is insufficient to evidence an affirmative act to revoke the election to accelerate

           the mortgage debt. Aorta, 167 A.D.3d at 809.




                                                    -7-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 8 of 12 PageID #: 8




        44. Here, the dismissal of the 2013 Foreclosure Action, after a traverse hearing, was due to

           lack of personal jurisdiction over Plaintiff Persha Lettman. The dismissal order

           contained no affirmative act revoking the 2009 acceleration. This was a prima facie

           indication that the 2020 Foreclosure action is barred by the six-year statute of limitations.

        45. In its Complaint, Defendant Nationstar, via its attorney Defendant RASCP, did not state

           that there was any revocation of the 2013 acceleration. As such, upon information and

           belief, Defendants failed to exercise the necessary due diligence and appropriate steps to

           ensure the 2020 Foreclosure Action was not barred by the six-year statute of limitations.

        46. In addition, upon information and belief, Defendants RASCP and/or Nationstar never

           sent any correspondences to Plaintiff indicating their election to revoke the 2020

           acceleration.

        47. A foreclosure action is an attempt to collect a debt as defined by the FDCPA. As a result

           of the 2020 Foreclosure Action brought by Defendant RASCP on behalf of Defendant

           Nationstar, which is barred by the statute of limitations, Plaintiff has suffered and

           continues to suffer severe emotional distress and anxiety.

        48. By commencing and/or litigating the 2020 Foreclosure Action, Defendants RASCP and

           Nationstar are taking an action that is prohibited by 15 U.S.C. § 1692(e).

        49. As a result of each Defendants’ material misrepresentations concerning the legal status

           and enforceability of the alleged debt, Plaintiff reasonably believed that Defendants’

           would attempt to again improperly foreclose on their property and that they ran the risk

           of losing their property.

        50. Upon information and belief, Defendants RASCP and Nationstar further violated the

           following provisions of the FDCPA:




                                                   -8-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 9 of 12 PageID #: 9




               c. 15 U.S.C. §1692g, by failing to include in their notices, statements, and letters, a

                   statement that unless the consumer, within thirty days after receipt of the notice,

                   disputes the validity of the debt, or any portion thereof, the debt will be assumed

                   to be valid by the debt collector; and

               d. 15 U.S.C. §1692g, by failing to include in their notices, statements, and letters a

                   statement that if the consumer notifies the debt collector in writing within the

                   thirty-day period that the debt, or any portion thereof, is disputed, the debt

                   collector will obtain verification of the debt or a copy of the judgment against the

                   consumer and a copy of such verification or judgment will be mailed to the

                   consumer by the debt collector; and

               e. 15 U.S.C. §1692g, by failing to include in their notices, statements, and letters a

                   statement that, upon the consumer's written request within the thirty-day period,

                   the debt collector will provide the consumer with the name and address of the

                   original creditor, if different from the current creditor.

        51. Specifically, any notices from RASCP and/or Nationstar fail to identify the Plaintiff’s

           current creditor and fail to make any mention or identify in any fashion, either the current

           creditor or the original creditor.

        52. A debt collector has the obligation not just to convey the name of the creditor to whom

           the debt is owed, but also to convey such information clearly. Mere allusions to the

           creditor's identity are insufficient. The Letter must specifically and clearly identify the

           creditor of the collection account.

        53. Furthermore, threats to take legal action on a debt that is time-barred are also misleading

           and/or deceptive.




                                                    -9-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 10 of 12 PageID #: 10




         54. Defendants RASCP and/or Nationstar is therefore liable to Plaintiff for actual, statutory,

            and as well as reasonable costs and attorneys’ fees.



                                         SECOND CAUSE OFACTION
                                      (Violation of the General Business Law)

         55. Plaintiff repeats and realleges and incorporates all the allegations made in paragraphs 1

            through 54 as if fully set forth herein.

         56. General Business Law section 349 prohibits the use of deceptive or unfair practices in

            connection with the collection of debts.

         57. The collection of any debts associated with a residential mortgage is consumer-oriented

            in nature. This conduct potentially affects similarly situated consumers, as several million

            homeowners each year, across the country, take out residential mortgages, default, and

            are subject to the Defendants’ collections effort and potential foreclosure proceedings.

         58. Defendants RASCP and Nationstar engaged in deceptive conduct in the collection of

            debts.

         59. This deceptive conduct included sending notices which intentionally misrepresented the

            legal status of the debt, falsely claiming that Plaintiff was in danger of losing their home

            and commencing the new 2020 Foreclosure Action on March 3, 2020 which was brought

            after the expiration of the six-year statute of limitations.

         60. Defendants RASCP and Nationstar, either from their notices, statements, letters, or the

            foreclosure complaint: 1) threatened to take legal action on a debt they knew was time

            barred; and/or 2) threatened to Plaintiff that they were at risk of losing their home, as a

            result of a debt they knew was time barred.

         61. This conduct was materially deceptive and Plaintiff has suffered actual injury as a result.




                                                       -10-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 11 of 12 PageID #: 11




         62. As a result of Defendants RASCP and/or Nationstar’s false and misleading statements

            wrongfully claiming that the Plaintiff was in danger of losing their home, even after the

            2013 foreclosure action was dismissed, Plaintiff has suffered and continues to suffer

            severe emotional distress and anxiety.

         63. As a result of any notices sent by Defendants RASCP and/or Nationstar, regarding debt

            which was barred by the statute of limitations, Plaintiff has suffered and continues to

            suffer severe emotional distress and anxiety.

         64. As a result of the commencement of the 2020 Foreclosure Action by Defendant RASCP

            on behalf of Defendant Nationstar, which was barred by the statute of limitations,

            Plaintiff has suffered and continues to suffer severe emotional distress and anxiety.

         65. Plaintiff is entitled to damages and attorney’s fees as a result of Defendants’ violation(s)

            of General Business Law § 349.




                                                     -11-
Case 1:21-cv-01531-DG-RML Document 1 Filed 03/23/21 Page 12 of 12 PageID #: 12




                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests this Court to:

         a. Award actual damages in an amount to be determined at trial;
         b. Award statutory damages as set forth above;
         c. Award reasonable attorney’s fees, costs, and disbursements; and
         d. Award such other and further relief as this Court may deem just and proper


         Date: March 23, 2021
         Kew Gardens, New York

                                                 Yours etc.
                                                 SHIRYAK, BOWMAN, ANDERSON, GILL &
                                                 KADOCHNIKOV LLP

                                                 /s/ Alexander Kadochnikov______________
                                                 Alexander Kadochnikov
                                                 Attorneys for Plaintiff
                                                 80-02 Kew Gardens Road, Suite 600
                                                 Kew Gardens, NY 11415
                                                 Tel: 718-577-3261




                                                 -12-
